        Case 3:20-cv-02731-VC Document 297-2 Filed 06/01/20 Page 1 of 3




                                    THAT XIONG
                            SHORT-FORM BAIL APPLICATION

SUMMARY: That Xiong is a 31-year-old of the Hmong people, and a Lawful Permanent
Resident. He was born in a refugee camp in Thailand after his parents fled violence in Laos. A
few months later, his family came to the United States. Mr. Xiong became involved in a gang
when he was just 12 years old, following in the footsteps of his four older brothers. In 2008, he
was convicted of Attempted Murder and Discharging a Firearm at an Inhabited Vehicle, a gang-
related incident for which he was sentenced to 15 years to life.

Mr. Xiong disavowed gang life when he passed through the prison gates, and during his 12 years
incarcerated, he turned his life around. The parole board, recognizing Mr. Xiong’s progress and
that he poses no public safety risk, granted him parole on May 6 of this year. Mr. Xiong, if
released, will return to his large and loving family, and to a construction job he has waiting for
him. Mr. Xiong was ordered removed on May 21, 2020. Despite his removal order, it appears
that no country has produced a travel document because he is neither a citizen of Thailand nor of
Laos, and thus his deportation is not reasonably foreseeable. If released, he plans return to his
family and remain under ICE supervision.

   1. Name: That Xiong

   2. Age: 31

   3. Sex: Male

   4. Primary Language: English

   5. If Hearing, Is An Interpreter Needed? No

   6. Detention Facility: Mesa Verde Detention Center

   7. Dorm Unit: Unit D

   8. Date of Bond Hearing, If Any: None known

   9. Outcome of Bond Hearing, If Any: None known

   10. Length of Time in Detention: Since May 6, 2020.

   11. Medical Condition(s) That Put Detainee At Risk: None known to counsel.

   12. Attorney Name, Phone, Address and Email: None

   13. Felony or Misdemeanor Convictions, Including Date and Offense:

Mr. Xiong has juvenile adjudications which cannot be disclosed without a court order under
juvenile confidentiality laws, CA. Welfare & Inst. Code §§ 827, 831.

                                                                               Name: That Xiong
                                                                                              1
          Case 3:20-cv-02731-VC Document 297-2 Filed 06/01/20 Page 2 of 3




                May 12, 2008 – Attempted Murder, Discharging Firearm at Inhabited Vehicle –
                 15 years to life

Mr. Xiong’s encounters with the criminal justice system stem from his gang involvement as a
child, which began when he was just 12 years old. His four older brothers were in a gang and he
followed in their footsteps. Still, in conversation Mr. Xiong has made clear that he takes
ownership of his choices. He regrets his mistakes and is deeply committed to living a positive
life, one filled with family and friends, and a good job, when he is released.

The California Parole Board evaluated Mr. Xiong’s case and found him suitable for parole on
May 6, 2020. The Parole Board process involves a thorough and lengthy evaluation including an
interview by one of the Parole Board’s forensic clinical psychologists for purposes of producing
a comprehensive risk assessment, a review of his institutional behavior and programming, with
input solicited from the District Attorney, victim and victim’s family, and a review of his
criminal history and the circumstances of his crime.1 The Parole Board, whose mission it is to
“protect and preserve public safety” and which includes a panel of independent commissioners,
recommended Mr. Xiong’s release from custody.2 The Board’s decision was then reviewed by
the Governor of California who allowed the decision to stand.3


    14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
        Offense: None

    15. Scheduled Removal Date, If Any: Ordered removed on May 21, 2020. Mr. Xiong
        reports that he is not a citizen of Thailand, and thus it is unlikely that the country will
        accept him. Nor is he a citizen of Laos. Without a country of removal, he faces
        potentially indefinite civil detention.

    16. Marital Status and location of spouse, significant other, children, parents and
        siblings:

        Mr. Xiong’s entire family—his mother, six brothers, two sisters, nieces and nephews, and
        numerous aunts, uncles, and cousins—lives in Sacramento.

    17. Proposed Custodian and Description of Proposed Release Residence:

        If released, Mr. Xiong will live with his mother, Ka Ying Thao, a U.S. Citizen, at
                      Sacramento, CA 95822. Mr. Xiong’s sister also lives in the home with her
        children, ages 12, 10, and 7. Mr. Xiong’s backup sponsor is his sister, Sue Xiong
                     She and Mr. Xiong’s 23-year-old brother live at
        Sacramento, CA 95828, and Mr. Xiong would be welcome there, too. At either home he
        will be able to self-quarantine and abide any shelter-in-place protocols. Mr. Xiong’s

1
  See https://www.cdcr.ca.gov/bph/parole-suitability-hearings-overview/events-before-a-parole-suitability-hearing/
2
  See https://www.cdcr.ca.gov/bph/2020/01/09/hearing-results-december-2019/.
3
  See https://www.cdcr.ca.gov/bph/parole-suitability-hearings-overview/what-to-expect-after-a-parole-suitability-
hearing/

                                                                                             Name: That Xiong
                                                                                                            2
        Case 3:20-cv-02731-VC Document 297-2 Filed 06/01/20 Page 3 of 3




       family is close, and all are supportive of his release and re-entry. Mr. Xiong will abide by
       all ICE directives, and appear at all check-in appointments.

   18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
       family members, prior employment, etc.):

       Mr. Xiong’s entire family has lived in Sacramento since fleeing to the United States as
       refugees just after Mr. Xiong was born.

   19. Employment History:

       Because he became involved in a gang at just 12 years old (following in the footsteps of
       four older brothers), Mr. Xiong has never had a job. But he has developed carpentry skills
       in prison, and his brother Leng has lined up a position for him with a company called
       Clayton Homes, which has hired a number of formerly incarcerated people. Mr. Xiong
       has expressed a simple desire for his life outside prison walls, his first chance at such a
       life since he was a child: He wants a job in carpentry, to spend time with family, to
       marry, and to have children. He wants to be someone who contributes positively to
       society, which he sees as essential to his making up for his past mistakes.

   20. Other Information Relevant to Bail Determination: N/A


   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not applicable.

All information in this application is accurate based on information and belief. This application
was prepared using information ascertained by telephone conversations with Mr. Xiong and his
sister Sue Xiong by attorney Peter Calloway at the San Francisco Office of the Public Defender.
In preparing this application, class counsel consulted the Form I-213 (DHS arrest report). Class
counsel did not have access to the RAP sheet, medical records, or immigration records for Mr.
Xiong, who is unrepresented in his immigration proceedings.

Respectfully submitted,

/s/ Genna Ellis Beier
Genna Ellis Beier




                                                                                Name: That Xiong
                                                                                               3
